DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-8, 21-22, 24, and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “configured to allow pressurized heated water to flow freely through the beverage bag” in lines 10-11.  The term "flow freely" is a relative term which renders the claim indefinite.  The term "flow freely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 32 recites the limitation “the beverage brewing machine comprising a filter cup, a reusable cup, or an adapter, each having an interior shape” in lines 2-3.  The claim recites the beverage brewing machine having one of a filter cup, a reusable cup, or an adapter.  However, the term “each” suggests that the beverage brewing machine has all of the filter cup, reusable cup, and the adapter.  It is unclear if the beverage brewing machine requires only one of the filter cup, the reusable cup or the adapter or if the beverage brewing machine requires all three of the aforementioned structures.
Claim 32 recites the limitation “configured to allow pressurized heated water to flow freely through the beverage bag” in lines 11-12.  The term "flow freely" is a relative term which renders the claim indefinite.  The term "flow freely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification is required.
Claims 2-3, 6-8, 21-22, 24, 31, and 33-41 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an 
application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 21-22, 24, 31-33, and 38-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yip et al. US 2018/0029789.
Regarding Claim 1, Yip et al. discloses a beverage bag comprising an enclosure material (tea bag 410) configured to receive a beverage material (tea leaves) (‘789, FIGS. 14-17) (‘789, Paragraphs [0079]-[0085]).  The enclosure material (tea bag 410) is necessarily made from a flexible material since the enclosure material is capable of having a collapsed state (‘789, FIG. 14) and an expanded state (‘789, FIG. 15) (‘789, Paragraphs [0045]-[0046]).  Additionally, the enclosure material (tea bag) does not have a rigid structure (‘789, Paragraph [0054]), which reads on the claimed enclosure material being a flexible material.  One or more closure mechanisms (via stitching 420) are present (‘789, Paragraph [0080]) to substantially contain the beverage material within the enclosure material by closing the enclosure material via sealing (‘789, Paragraph [0081]).
Further regarding Claim 1, the limitations “for use with a pressurized single serve beverage brewing machine having a brewing process and comprising a brewing chamber having an interior shape,” “configured to receive a beverage material,” “configured to substantially contain the beverage material within the flexible material,” “wherein the flexible material is sized to allow the beverage bag to substantially conform Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Yip et al. explicitly teaches the intended use limitations of the beverage bag (tea bag 410) being used with a pressurized single serve brewing machine (cartridge type coffee making machine) having a brewing process and comprising a beverage brewing chamber (cup adaptor 460) having an interior shape (‘789, FIGS. 16-17) (‘789, Paragraph [0084]).  The enclosure material (tea bag 410) is capable of containing a beverage material (tea leaves) (‘789, Paragraph [0081]).  The enclosure material (tea bag 410) is sized to allow the beverage bag to substantially conform to the interior shape of the beverage brewing chamber (cup adapter 460) (tea bag 410 is positioned within cup adapter 460 and assumes the shape of cup adapter 460) (‘789, Paragraph [0084]).  The enclosure material (tea bag 410) allows pressurized 
Regarding Claim 2, the limitations “wherein the interior shape of the beverage brewing chamber is substantially frustoconical or substantially hemispherical” are limitations with respect to the intended use of the beverage bag.  Nevertheless, Yip et al. discloses the interior shape of the beverage brewing chamber (cup adapter 460) having the same shape and dimensions as the beverage bag (tea bag 410) (‘789, Paragraph [0084]) wherein the interior shape of the beverage brewing chamber (cup adapter 460) is frustoconical (‘789, FIGS. 16-17) (‘789, Paragraph [0030]).
Regarding Claim 21, Yip et al. discloses the closure mechanism (stitching 420) being stitching (‘789, Paragraph [0080]), which reads on the claimed sewn seal.
Regarding Claim 22, it is noted that the limitations “wherein a porosity of the flexible material is dimensioned based on at least one of a type or grind of the beverage material” does not specify any particular porosity values.  Yip et al. discloses the enclosure material (tea bag 410) being a porous sealed bag that permits entry and exit of water therethrough while preventing the escape of the tea leaves therefrom (‘789, Paragraph [0081]).  Therefore, Yip et al. broadly reads on a porosity being dimensioned 
Regarding Claim 24, Yip et al. discloses the enclosure material (tea bag 410) comprising a plurality of mechanically formed apertures (‘789, FIGS. 14-15) (three diametrical score lines 430) (‘789, Paragraph [0083]).
Regarding Claim 31, the limitations “wherein the flexible material is configured to substantially contain the beverage material within the beverage bag during the brewing process” are intended use limitations.  Nevertheless, Yip et al. discloses the enclosure material (tea bag 410) being capable of substantially containing the beverage material (tea leaves) within the beverage bag during the brewing process (‘789, Paragraph [0081]).
Regarding Claim 32, Yip et al. discloses a beverage bag comprising an enclosure material (tea bag 410) configured to receive a beverage material (tea leaves) (‘789, FIGS. 14-17) (‘789, Paragraphs [0079]-[0085]).  The enclosure material (tea bag 410) is necessarily made from a flexible material since the enclosure material is capable of having a collapsed state (‘789, FIG. 14) and an expanded state (‘789, FIG. 15) (‘789, Paragraphs [0045]-[0046]).  Additionally, the enclosure material (tea bag) does not have a rigid structure (‘789, Paragraph [0054]), which reads on the claimed enclosure material being a flexible material.  One or more closure mechanisms (via stitching 420) are present (‘789, Paragraph [0080]) to substantially contain the beverage material within the enclosure material by closing the enclosure material via sealing (‘789, Paragraph [0081]).
Further regarding Claim 32, the limitations “for use with a pressurized single serve beverage brewing machine having a brewing process, the beverage brewing machine comprising a filter cup, a reusable cup, or an adapter, each having an interior shape,” “configured to receive a beverage material,” “configured to substantially contain the beverage material within the flexible material,” “wherein the flexible material is sized to allow the beverage bag to fit in and substantially conform to the interior shape of the reusable filter cup, the reusable cup, or the adapter,” “is configured to allow pressurized heated water to flow freely through the beverage bag and intermix and interact with the beverage material during the brewing process,” and “has an elasticity that allows expansion of the beverage bag during the brewing process” are seen to be recitations regarding the intended use of the “beverage bag.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Yip et al. explicitly teaches the intended use limitations of the beverage bag (tea bag 410) being used with a pressurized single serve brewing machine (cartridge type coffee making machine) having a brewing process the beverage brewing machine comprising an adapter (cup adaptor 460) having an interior 
Regarding Claim 33, the limitations “wherein the interior shape of the reusable filter cup, the reusable cup, and/or the adapter is substantially frustoconical or substantially hemispherical” are limitations with respect to the intended use of the beverage bag.  Nevertheless, Yip et al. discloses the interior shape of the adapter (cup adapter 460) having the same shape and dimensions as the beverage bag (tea bag 410) (‘789, Paragraph [0084]) wherein the interior shape of the adapter (cup adapter 460) is frustoconical (‘789, FIGS. 16-17) (‘789, Paragraph [0030]).
Regarding Claim 38, Yip et al. discloses the closure mechanism (stitching 420) being stitching (‘789, Paragraph [0080]), which reads on the claimed sewn seal.
Regarding Claim 39, it is noted that the limitations “wherein a porosity of the flexible material is dimensioned based on at least one of a type or grind of the beverage material” does not specify any particular porosity values.  Yip et al. discloses the enclosure material (tea bag 410) being a porous sealed bag that permits entry and exit of water therethrough while preventing the escape of the tea leaves therefrom (‘789, Paragraph [0081]).  Therefore, Yip et al. broadly reads on a porosity being dimensioned based on the type of beverage material, i.e. the apertures/pores of the porous tea bag having a porosity sizing that prevents the escape of tea leaves therefrom.
Regarding Claim 40, Yip et al. discloses the enclosure material (tea bag 410) comprising a plurality of mechanically formed apertures (‘789, FIGS. 14-15) (three diametrical score lines 430) (‘789, Paragraph [0083]).
Regarding Claim 41, the limitations “wherein the flexible material is configured to substantially contain the beverage material within the beverage bag during the brewing process” are intended use limitations.  Nevertheless, Yip et al. discloses the enclosure material (tea bag 410) being capable of substantially containing the beverage material (tea leaves) within the beverage bag during the brewing process (‘789, Paragraph [0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 24, 34, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. US 2018/0029789.
Regarding Claims 3 and 34, the limitations “wherein the beverage bag fills about 90% of the interior shape of the beverage brewing chamber” and “wherein the beverage bag fills about 90% of the interior shape of the reusable filter cup, the reusable cup, or the adapter” are intended use limitations.  Yip et al. does not explicitly disclose the beverage bag filling about 90% of the interior shape of the beverage brewing chamber or adapter and therefore does not anticipate this claim.  However, Yip et al. merely needs to be capable of having a beverage bag that fills about 90% of the interior shape of the beverage brewing chamber or adapter.  Claims directed towards the size of the beverage bag relative to the interior shape of the beverage brewing chamber or adapter In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Yip et al. teaches the beverage bag (tea bag 410) having the same dimensions as the beverage brewing chamber/adapter (cup adapter 460) (‘789, Paragraph [0084]), which discloses the beverage bag filling about 100% of the interior shape of the beverage brewing chamber or adapter.  It would have been obvious to one of ordinary skill in the art would want to incorporate a beverage bag that fills a majority of beverage brewing chamber or adapter but less than 100% of the beverage brewing chamber or adapter in order to allow the beverage bag to fit within the beverage brewing chamber or adapter and allow said beverage brewing chamber or adapter to close when in use.
Regarding Claims 6 and 36, the limitations “wherein the beverage bag comprises a single piece of flexible material” are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Furthermore, the use of a one piece construction instead of the structure disclosed in Yip et al. is merely a matter of obvious engineering choice in view of In re Larson,
Regarding Claims 24 and 40, Yip et al. discloses the flexible material comprising a plurality of mechanically formed apertures as discussed above in the rejections under 35 USC 102(a)(2).  However, in the event that it can be construed that the diametrical score lines 430 of FIGS. 14-15 of Yip et al. does not read on the claimed plurality of mechanically formed apertures, the limitations regarding the plurality of apertures being mechanically formed are product by process limitations and as such are rejected for the same reasons regarding product by process enumerated in the rejections of Claim 6 above.  In this particular instance, Yip et al. necessarily discloses the plurality of apertures being formed.  The recitation of how the plurality of apertures are formed, i.e. mechanically formed, details the same product as that disclosed by Yip et al., i.e. a beverage bag having a plurality of apertures.
Claims 7 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. US 2018/0029789 as applied to claim 1 or claim 32 above in view of Koori et al. US 2017/0145198.
Regarding Claims 7 and 35, Yip et al. is silent regarding the flexible material comprising a woven or knitted material.
Koori et al. discloses a beverage bag for use as a coffee bag (‘198, Paragraph [0144]) wherein the beverage bag comprises a flexible material comprising a woven or knitted material (‘198, Paragraph [0214]-[0215]).
Both Yip et al. and Koori et al. are directed towards the same field of endeavor of beverage bags for storing coffee.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible material of the beverage bag of Yip et al. and incorporate a woven or knitted material as taught by Koori et al. since the prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Koori et al. teaches that there was known utility in the coffee bag art to use knitted fabrics and a nonwoven fabric to make said coffee bag.
Claims 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. US 2018/0029789 as applied to claim 1 or claim 32 above in view of Oh US 2015/0064324.
Regarding Claims 8 and 37, Yip et al. is silent regarding the flexible material comprising cotton, 32S cotton, or synthetic fibers.
Oh discloses a flexible material of a beverage bag to be made of cotton or synthetic fibers (nylon) (‘324, Paragraph [0157]).
Both Yip et al. and Oh are directed towards the same field of endeavor of beverage bags.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the beverage bag of Yip et al. to be made of cotton or synthetic fibers of nylon since Oh teaches that cotton or nylon synthetic fibers was a known and conventional material used to make a beverage bag.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Claims 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. US 2018/0029789 as applied to claim 1 or claim 32 above in view of Citron US 10,858,512.
Regarding Claims 8 and 37, Yip et al. is silent regarding the flexible material comprising cotton, 32S cotton, or synthetic fibers.
Citron teaches textile fibers used for food applications (‘512, Column 9, lines 1-7) wherein cotton textile fibers are used (‘512, Column 11, lines 5-17) and that it was known in the art that yarn numbers are expressed as the English cotton yarn number that is used to describe the size of the spun staple fibers and yarns and is an indirect measure of linear density and yarn weight (‘512, Column 11, lines 18-36).
Both Yip et al. and Citron are directed towards the same field of endeavor of beverage bags.  It would have been obvious to one of ordinary skill in the art to use 32S cotton to make the flexible beverage bag of Yip et al. based upon the particular sizing of the beverage ingredient disposed within the flexible beverage bag.  One of ordinary skill in the art would want the size of the beverage ingredient particles to be larger than the pore sizes of the flexible bag so that the beverage ingredient would be prevented from falling out of the flexible bag.  Furthermore, limitations relating to the size of the cotton that makes the flexible material of the beverage bag are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Claims 24 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. US 2018/0029789 as applied to claim 1 or claim 32 above in view of O’Donnell et al. US 2003/0082360.
Regarding Claims 24 and 40, in the event that it can be shown that the process by which the plurality of apertures being made from mechanically formed means results in a different product than that disclosed by Yip et al. O’Donnell et al. discloses a 
Both Yip et al. and O’Donnell et al. are directed towards the same field of endeavor of flexible filter bags used to store coffee.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the way in which the plurality of apertures of the beverage bag of Yip et al. is made using mechanical means since O’Donnell et al. teaches that constructing the apertures of a flexible coffee bag using mechanical means was a known and conventional method of making the apertures of a flexible coffee bag.
Claims 1-3, 6, 8, 21-22, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2016/0200502 in view of Oh US 2015/0064324.
Regarding Claim 1, Grossman discloses a beverage bag (porous container 210) capable of use with a single-serve beverage brewing machine comprising a beverage brewing chamber.  The beverage bag (porous container 210) comprises a flexible material (‘502, Paragraph [0043]) capable of receiving a beverage material (contents 220) and one or more closure mechanisms (sealing substance 230) capable of substantially containing the beverage material (contents 220) within the flexible material (‘502, FIGS. 2 and 3A-3C) (‘502, Paragraphs [0031]-[0032]).
Further regarding Claim 1, the limitations “for use with a pressurized single-serve beverage brewing machine having a brewing process and comprising a beverage brewing chamber having an interior shape,” “configured to receive a beverage material,” “configured to substantially contain the beverage material within the flexible material,” 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Grossman and further that the prior art structure, which is identical and/or obvious in view of the prior 
Regarding Claim 2, the limitations “wherein the interior shape of the brewing chamber is substantially frustoconical or substantially hemispherical” are limitations with respect to the intended use of the beverage bag and as such are rejected for the same 
Regarding Claim 3, the limitations “wherein the beverage bag fills about 90% of the interior shape of the beverage brewing chamber” are limitations are limitations with respect to the intended use of the beverage bag and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 6, the limitations “wherein the beverage bag comprises a single piece of flexible material” are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Furthermore, the use of a one piece construction instead of the structure disclosed in Grossman is merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).
Regarding Claim 8, Oh discloses the flexible material of the beverage bag to be made of cotton or synthetic fibers (nylon) (‘324, Paragraph [0157]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the beverage bag of Grossman to be made of cotton or synthetic fibers of nylon since Oh teaches that cotton or nylon synthetic fibers was a known and prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Regarding Claim 21, Grossman discloses the one or more closure mechanisms being a glued seal (coat of sealing substance) (‘502, Paragraph [0037]).
Regarding Claim 22, Grossman teaches the flexible material of the beverage bag to be larger than the grind size of the beverage material contained within the beverage bag.  Therefore, Grossman necessarily teaches the flexible material of the beverage bag to be dimensioned to be larger than the grind size of the beverage material.  Furthermore, the limitations “wherein the flexible material is dimensioned based on at least one of a type or grind of the beverage material” are limitations with respect to the intended use of the beverage bag and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 24, Grossman discloses the flexible material (porous bag 210) comprising a plurality of apertures due to the porous nature of bag 210 wherein the plurality of apertures necessarily facilitates water permeability of the piece of material due to the porous nature of the flexible material (‘502, Paragraph [0031]).  The plurality of apertures of the porous bag are sized to be smaller than the grind size of the beverage material.  Otherwise, the grind size would fall out of the beverage bag if the grind size was larger than the size of the plurality of apertures.
Further regarding Claim 24, Grossman is silent regarding the plurality of apertures being mechanically formed.  However, the limitations regarding the plurality of 
Regarding Claim 31, the limitations “wherein the flexible material is configured to substantially contain the beverage material within the beverage bag during the brewing process” are limitations with respect to the intended use of the beverage bag and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2016/0200502 in view of Oh US 2015/0064324 as applied to claim 1 above in further view of Bugnano US 2016/0166105.
Regarding Claim 2, the limitations “wherein the shape of the brewing chamber or the brewing machine adapter is substantially frustoconical or substantially hemispherical” are limitations with respect to the intended use of the beverage bag and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above. Nevertheless, Oh discloses the outer shape of the brewing machine adapter (cup holder) being substantially similar to those provided with Keurig brewers (‘324, Paragraph [0132]).  Bugnano teaches that frustoconical shapes of a brewing machine adapter are known to be suitable shapes for holding beverage capsules (‘105, Paragraph [0058]).  It would have been obvious to one of ordinary skill .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2016/0200502 in view of Oh US 2015/0064324 as applied to claim 1 above in further view of Koori et al. US 2017/0145198.
Regarding Claim 7, Grossman modified with Oh is silent regarding the flexible material comprising a woven or knitted material.
Koori et al. discloses a beverage bag for use as a coffee bag (‘198, Paragraph [0144]) wherein the beverage bag comprises a flexible material comprising a woven or knitted material (‘198, Paragraph [0214]-[0215]).
Both Grossman and Koori et al. are directed towards the same field of endeavor of beverage bags for storing coffee.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible material of the beverage bag of Grossman and incorporate a woven or knitted material as taught by Koori et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp.,.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2016/0200502 in view of Oh US 2015/0064324 as applied to claim 1 above in further view of Citron US 10,858,512.
Regarding Claim 8, Oh discloses the beverage bag being made from cotton (‘324, Paragraph [0157]).  However, Grossman modified with Oh is silent regarding the flexible material of the beverage bag being 32S cotton.
Citron teaches textile fibers used for food applications (‘512, Column 9, lines 1-7) wherein cotton textile fibers are used (‘512, Column 11, lines 5-17) and that it was known in the art that yarn numbers are expressed as the English cotton yarn number that is used to describe the size of the spun staple fibers and yarns and is an indirect measure of linear density and yarn weight (‘512, Column 11, lines 18-36).
Both Grossman and Citron are directed towards the same field of endeavor of fibers used in food applications.  It would have been obvious to one of ordinary skill in the art to use 32S cotton to make the flexible beverage bag of Grossman based upon the particular sizing of the beverage ingredient disposed within the flexible beverage bag.  One of ordinary skill in the art would want the size of the beverage ingredient particles to be larger than the pore sizes of the flexible bag so that the beverage ingredient would be prevented from falling out of the flexible bag.  Furthermore, limitations relating to the size of the cotton that makes the flexible material of the beverage bag are not sufficient to patentably distinguish over the prior art in view of In re Rose,.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman US 2016/0200502 in view of Oh US 2015/0064324 as applied to claim 1 above in further view of O’Donnell et al. US 2003/0082360.
Regarding Claim 24, in the event that it can be shown that the process by which the plurality of apertures being made from mechanically formed means results in a different product than that disclosed by Grossman, O’Donnell et al. discloses a beverage bag for use as a coffee filter or coffee bag (‘360, Paragraph [0103]) wherein the beverage bag comprises a nonwoven flexible material comprising a plurality of mechanically formed apertures (‘360, Paragraphs [0023], [0028]), [0042], and [0049]).
Both Grossman and O’Donnell et al. are directed towards the same field of endeavor of flexible filter bags used to store coffee.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the way in which the plurality of apertures of the beverage bag of Grossman is made using mechanical means since O’Donnell et al. teaches that constructing the apertures of a flexible coffee bag using mechanical means was a known and conventional method of making the apertures of a flexible coffee bag.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 8-11 of the Remarks that Grossman shows a tea bag coated with a honey sealant wherein the description of Grossman is focused on the tea bag type aspect where the bag is steeped in hot water and alleges that there is no teaching or suggestion in Grossman of the use of the tea bag being used in conjunction with a single serve pressurized beverage brewing machine such as a Keurig type brewing machine.  Applicant contends that Grossman is directed to an infuser or an infusion package like a tea bag and alleges that Grossman does not mention using a Keurig type pressurized single serve beverage brewing machine.  Applicant argues that the infuser of Grossman is not intended for use with and would not work in a pressurized single serve beverage brewing machine and that applicant’s beverage bag is designed for use in pressurized single serve beverage brewing machine and alleges that the porous container 210 of Grossman is not sized to fit in a beverage brewing chamber.  Applicant adds that the porous container of Grossman is coated with sealing substance 230 that resists movement of the contents 220 through the pores of the porous container 210 and alleges that Grossman teaches away from the beverage bag being configured to allow pressurized heated water to flow freely through the porous beverage bag.
Examiner maintains that applicant continues to argue limitations with respect to the intended use of the beverage bag and that the prior art beverage bag merely only need to be capable of performing the intended use limitations.  Yip et al. teaches that it was known in the beverage bag art that a tea bag is capable of being used in a Keurig type beverage brewing machine (‘789, Paragraph [0052]).  Additionally, it is noted that the limitations regarding the flexible material being configured to allow pressurized 
It is noted that new rejections of independent Claims 1 and 32 have been made under 35 USC 102(a)(2) to Yip et al.  It is noted that the limitations of Claim 1 “configured to allow pressurized heated water to flow freely” are new limitations not previously presented.  Furthermore, Claim 32 is an entirely new claim not previously considered.  Therefore, the application of a new reference to Yip et al. is appropriate and finality is also appropriate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al. US 2020/0040495 discloses that an extracted substance expands when hot water is poured during extraction (‘495, Paragraph [0100]).
Fu et al. US 2011/0303095 discloses a beverage bag capable of being used with a pressurized single serve beverage brewing machine having a brewing process wherein the beverage brewing machine comprises an adapter (‘095, FIG. 4).
Vu US 2019/0000262 discloses a beverage bag (filter member 500) capable of being used with a pressurized single serve beverage brewing machine having a brewing process wherein the beverage brewing machine comprises a reusable cup (‘262, FIG. 3) (‘262, Paragraphs [0048] and [0053]) wherein filter members with various degrees of filtering are provided (‘262, Paragraph [0050]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792